 



Exhibit 10.66
LANDEC CORPORATION
2005 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
Optionee:
                                        
                                        
                                        
     You have been granted an option (the “Option”) to purchase Common Stock of
Landec Corporation (the “Company”), as follows:

         
 
  Date of Grant:                                           
 
       
 
  Exercise Price Per Share:                                           
 
       
 
  Total Number of Shares Granted:                                           
 
       
 
  Total Exercise Price:                                           
 
       
 
  Type of Option:                                           
 
       
 
  Term/Expiration Date:                                           
 
       
 
  Vesting Commencement Date:                                           
 
       
 
  Vesting Schedule:   So long as your Service continues, the Shares underlying
this Option shall vest and become exercisable in accordance with the following
schedule: [1/36th of the total number of Shares subject to this Option shall
vest and become exercisable on each monthly anniversary thereafter.]

 



--------------------------------------------------------------------------------



 



         
 
  Termination Period:   This Option may be exercised for six months after
termination of your Service except as set forth in Section 4 of the Stock Option
Agreement (but in no event later than the Expiration Date). Optionee is
responsible for keeping track of the exercise period following a termination of
his or her Service for any reason. The Company will not provide further notice
of such period.

     Unless otherwise defined in this Notice of Stock Option Grant, the terms
used herein shall have the meanings assigned to them in the Plan.
     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Landec Corporation 2005 Stock Incentive Plan and the
Stock Option Agreement, all of which are attached to, and made a part of, this
document.
     In addition, you agree and acknowledge that your rights to any Shares
underlying this Option will be earned only as you provide Service over time,
that the grant of the Option is not as consideration for services you rendered
to the Company (or any Parent, Subsidiary, or Affiliate), prior to your Vesting
Commencement Date, and that nothing in this Notice of Stock Option Grant or the
attached documents confers upon you any right to continue your employment or
consulting relationship with the Company (or any Parent, Subsidiary, or
Affiliate) for any period of time, nor does it interfere in any way with your
right or the Company’s (or any Parent’s, Subsidiary’s, or Affiliate’s) right to
terminate that relationship at any time, for any reason, with or without cause.

              OPTIONEE:       LANDEC CORPORATION
 
           
 
      By:    
 
Signature
         
 
 
           
 
      Title:    
 
Print Name
         
 

 



--------------------------------------------------------------------------------



 



LANDEC CORPORATION
2005 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
     1. Grant of Option. Landec Corporation, a California corporation (the
“Company”), hereby grants to the Optionee named in the Notice of Stock Option
Grant attached to this Stock Option Agreement (the “Optionee”), an option (the
“Option”) to purchase the total number of shares of Common Stock (the “Shares”)
set forth in the Notice of Stock Option Grant (the “Notice”), at the exercise
price per Share set forth in the Notice (the “Exercise Price”) subject to the
terms, definitions and provisions of the 2005 Stock Incentive Plan (the “Plan”),
which is incorporated in this Stock Option Agreement (the “Agreement”) by
reference. Unless otherwise defined in this Agreement, the terms used in this
Agreement shall have the meanings defined in the Plan.
     This Option is intended to be an Incentive Stock Option as defined in
Section 422 of the Code only to the extent so designated in the Notice, and to
the extent it is not so designated or to the extent the Option does not qualify
as an Incentive Stock Option, it is intended to be a Nonstatutory Stock Option.
Notwithstanding the foregoing, even if designated as an Incentive Stock Option,
in the event that the Shares subject to this Option (and all other Incentive
Stock Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option in accordance applicable law.
     2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan as follows:
          (a) Right to Exercise.
               (i) This Option may not be exercised for a fraction of a share.
               (ii) In the event of Optionee’s termination of Service, the
exercisability of the Option shall be governed by Section 4 below, subject to
the limitations contained in paragraph (iii) below.
               (iii) In no event may this Option be exercised after the
Expiration Date as set forth in the Notice.

 



--------------------------------------------------------------------------------



 



          (b) Method of Exercise.
               (i) This Option may be exercised by delivering to the Company a
fully executed Notice of Exercise (in the form attached as Exhibit A) which
shall state the Optionee’s election to exercise the Option, the number of Shares
in respect of which the Option is being exercised, and such other
representations and agreements as to the holder’s investment intent with respect
to such Shares as may be required by the Company pursuant to the provisions of
the Plan. Such written notice shall be signed by Optionee and shall be delivered
to the Company by such means as are determined to constitute adequate delivery
by the Plan Administrator in its discretion. The Notice of Exercise shall be
accompanied by payment of the Exercise Price. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Notice of Exercise
accompanied by the Exercise Price.
               (ii) As a condition to the exercise of this Option, Optionee
agrees to make adequate provision for any applicable federal, state or other tax
withholding obligations, if any, which arise upon the exercise of the Option or
disposition of Shares, whether by withholding, direct payment to the Company, or
otherwise.
               (iii) The Company is not obligated, and will have no liability
for failure, to issue or deliver any Shares upon exercise of the Option unless
such issuance or delivery would comply with all applicable laws, with such
compliance determined by the Company in consultation with its legal counsel.
This Option may not be exercised if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board. As a condition
to the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
laws. Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.
     3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:
(a) cash, (b) check, (c) surrender of other Shares, provided that the Company
may, in its sole discretion, require that Shares tendered for payment be
previously held by the Optionee for a minimum duration, or (d) Cashless
Exercise.
     4. Termination of Relationship. Following the date of termination of
Optionee’s Service for any reason (the “Termination Date”), Optionee may
exercise the Option only as set forth in the Notice and this Section 4. To the
extent that Optionee does not exercise this Option within the Termination Period
set forth in the Notice or the termination periods set forth below, the Option
shall terminate in its entirety. In no event, may any Option be exercised after
the Expiration Date of the Option as set forth in the Notice. In the event of
termination of Optionee’s Service other than as a result of Optionee’s
Disability or death or for Cause, Optionee may, to the extent Optionee is

 



--------------------------------------------------------------------------------



 



vested in the Option Shares at the Termination Date, exercise this Option during
the Termination Period set forth in the Notice. In the event of any other
termination, Optionee may exercise the Option only as described below:
          (a) Termination upon Disability of Optionee. In the event of
termination of Optionee’s Service as a result of Optionee’s Disability, Optionee
may, but only within six months from the Termination Date, exercise this Option
to the extent Optionee was vested in the Option Shares as of such Termination
Date.
          (b) Death of Optionee. In the event of the death of Optionee while in
Service, the Option may be exercised at any time within six months following the
date of death by Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent Optionee
was vested in the Option Shares as of the Termination Date.
          (c) Termination for Cause. In the event Optionee’s Service is
terminated for Cause, the Option shall terminate immediately upon such
termination for Cause. In the event Optionee’s employment or consulting
relationship with the Company is suspended pending investigation of whether such
relationship shall be terminated for Cause, all Optionee’s rights under the
Option, including the right to exercise the Option, shall be suspended during
the investigation period.
     5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.
     6. No Employment Rights. Optionee understands and agrees that the vesting
of Shares pursuant to the Vesting Schedule is earned only by continuing as an
Employee or Consultant at the will of the Company (or any Parent, Subsidiary, or
Affiliate) and not through the act of being hired, being granted this Option or
acquiring Shares under this Agreement. Optionee further acknowledges and agrees
that nothing in this Agreement, nor in the Plan which is incorporated in this
Agreement by reference, shall confer upon Optionee any right with respect to
continuation as an Employee or Consultant with the Company (or any Parent,
Subsidiary, or Affiliate), nor shall it interfere in any way with his or her
right or the Company’s (or any Parent’s, Subsidiary’s, or Affiliate’s) right to
terminate his or her employment or consulting relationship at any time, with or
without cause.
     7. Effect of Agreement. In the event of a conflict between the terms and
provisions of the Plan and the terms and provisions of the Notice and this
Agreement, the Plan terms and provisions shall prevail. The Option, including
the Plan, constitutes the entire agreement between Optionee and the Company on
the subject matter hereof and supersedes all proposals, written or oral, and all
other communications between the parties relating to such subject matter.

 



--------------------------------------------------------------------------------



 



     8. Applicable Law. This Agreement will be interpreted and enforced under
the laws of the State of California without regard to the conflict of laws
principles thereof.
     9. Signature. This Agreement shall be deemed executed by the Company and
Optionee upon execution by such parties of the Notice attached to this
Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

     
To:
  Landec Corporation
Attn:
  Administrator of the 2005 Stock Incentive Plan
Subject:
  Notice of Intention to Exercise Stock Option

     This Notice of Exercise constitutes official notice that the undersigned
intends to exercise Optionee’s option to purchase ___shares of Landec
Corporation Common Stock, under and pursuant to the Company’s 2005 Stock
Incentive Plan (the “Plan”) and the Notice of Stock Option and Stock Option
Agreement (the “Agreement”) dated ___, as follows:

         
 
  Number of Shares:  
                                                            
 
       
 
  Exercise Price per Share:  
                                                            
 
       
 
  Total Exercise Price:  
                                                            
 
       
 
  Method of Payment    
 
  of Exercise Price:  
                                                            
 
            The shares should be registered in the name (s) of:

                                                             and
                                                            . 1
     By signing below, I hereby agree to be bound by all of the terms and
conditions set forth in the Plan and the Agreement. If applicable, proof of my
right to purchase the shares pursuant to the Plan and the Agreement is enclosed.
2
Dated:                                                             

           
 
(Signature)  
 
(Signature)3      
 
(Please Print Name)  
 
(Please Print Name)      
 
 
 
     
 
(Full Address)  
 
(Full Address)

 

1   If more than one name is listed, please specify whether the owners will hold
the shares as community property or as joint tenants with the right of
survivorship.   2   Applicable if someone other than the Optionee (e.g., a death
beneficiary) is exercising the stock option.   3   Each person in whose name
shares are to be registered must sign this Notice of Exercise.

 